FILED 

                                                                           JULY 17,2014 

                                                                    In the Office of the Clerk of Court 

                                                                  WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                            )
DEPARTMENT OF FISH AND                          )         No. 31361-1-111
WILDLIFE,                                       )
                                                )
       Appellant/Cross-Respondent,              )
                                                )
       v.                                       )         PUBLISHED OPINION
                                                )
ONE 1999 FORD F350 DIESEL PICKUP                )
TRUCK, AND A REMINGTON MODEL                    )
77, 7mm RIFLE,                                  )
                                                )
JOHN R. COON AND SABRINA K.                     )
COON,                                           )
                                                )
       Respondent.                              )

       KORSMO, J.      The Department ofFish and Wildlife (DFW) appeals from the

dismissal of this forfeiture action, arguing that the statute allows it to seize an item for

evidence and, later, move to forfeit the item due to its use in a crime. We agree and

reverse and remand this action.
No. 31361-1-111
State v. 1999 Ford F350


                                           FACTS

       A large whitetail buck was shot out of season in a field near highway 395 in Ferry

County. A tip led DFW to investigate the matter on November 19,2011. The

investigation led DFW to suspect that the deer had been shot by Sabrina Coon and

transported in John Coon's 1999 Ford F350 truck. Officers seized the truck as well as

two rifles, a pair of boots, a buck knife with sheath, and the deer. The seizure notice

given to the Coons indicated that the items had been seized for evidentiary reasons.

       DFW had deoxyribonucleic acid (DNA) testing performed on blood found in the

pickup truck and the knife, as well as on the deer and on deer guts found in the field. The

testing results were received January 27,2012. They confirmed that the blood samples

and the guts came from the seized deer. DFW then issued a "Notice of Intent to Forfeit"

on January 31, 2012. It reads (in part):

       As you are aware, on November 19,2011, Enforcement officers from
       the Washington Department ofFish and Wildlife (WDFW) seized for
       evidence your 1999 Ford F350 Diesel pickup, Remington Model 77
       7mm rifle, Marlin Model 336 .35 cal. Remington rifle, and Cabelas
       size llEE boots, because they allege that you committed Unlawful
       Hunting of Big Game Second Degree, RCW 77.15.410(1).

Clerk's Papers (CP) at 56.

      The letter also informed the Coons that DNA testing had confirmed that all of the

samples matched. "Therefore, this is your notice that WDFW is seizing your truck and

your Remington Model 77 7mm rifle for forfeiture." CP at 56.


                                             2

No. 31361-I-III
State v. 1999 Ford F350


       The Coons removed the matter to Ferry County Superior Court and moved to

dismiss the action on timeliness grounds. The trial court ultimately agreed, ruling that the

notice of forfeiture was untimely as it had been given more than 15 days after the seizure.

The court ordered the truck be immediately returned to the Coons, but permitted the guns

to be retained pending a charging decision from the prosecutor.

       DFW moved for reconsideration. The court denied the motion and rejected

DFW's construction of the statute, which it feared would lead to open-ended forfeiture

proceedings. The Coons sought attorney fees for prevailing in judicial review of an

agency action. The court also denied the request, concluding that DFW had been

substantially justified in its actions. DFW then timely appealed to this court. The Coons

cross appealed the attorney fee ruling.

                                          ANALYSIS

       The sole issue presented by this appeal concerns the construction of the wildlife

forfeiture statute, RCW 77.15.070, and the accompanying seizure authorization statute,

RCW 77.15.094. Since we conclude that the forfeiture notice was timely given, we do

not address the cross appeal issue. 1




       IRCW 4.84.350(1) permits parties that obtain relief on a significant issue in a
review of an administrative action to recover reasonable attorney fees. As the Coons
have not prevailed, there is no basis for a fee award.

                                             3

No. 31361-1-III
State v. 1999 Ford F350


      The purpose of statutory construction is to effectuate the intent of the legislature.

Roberts v. Johnson, 137 Wash. 2d 84, 91, 969 P .2d 446 (1999). Statutes that are clear and

unambiguous do not need interpretation. State v. J.P., 149 Wash. 2d 444, 450,69 P.3d 318

(2003). However, when interpretation is necessary, the legislation "must be interpreted

and construed so that all the language used is given effect, with no portion rendered

meaningless or superfluous." Whatcom County v. City ofBellingham, 128 Wash. 2d 537,

546,909 P.2d 1303 (1996). Appellate courts review questions of statutory interpretation

de novo. State v. Jacobs, 154 Wash. 2d 596, 600, 115 P.3d 281 (2005).

      The forfeiture statute provides in limited part:

       Civil forfeiture of property used for violation of chapter. (1) Fish and
      wildlife officers and ex officio fish and wildlife officers may seize without
      warrant ... vehicles ... or other articles they have probable cause to
      believe have been held with intent to violate or used in violation of this title
      or rule of the commission or director .... The property seized is subject to
      forfeiture to the state under this section regardless of ownership.
              (2) In the event of a seizure of property under this section,
      jurisdiction to begin the forfeiture proceedings shall commence upon
      seizure. Within fifteen days following the seizure, the seizing authority
      shall serve a written notice of intent to forfeit property on the owner of the
      property seized and on any person having any known right or interest in the
      property seized.

RCW 77.15.070 (1), (2) (emphasis added).

      In relevant part, the evidence seizure statute provides:

      77.15.094 Search without warrant-Seizure of evidence, property­
      Limitation. Fish and wildlife officers and ex officio fish and wildlife
      officers may make a reasonable search without warrant of ... vehicles,
      containers ... and wildlife which they have reason to believe contain

                                             4

No. 31361-1-II1
State v. 1999 Ford F350


       evidenceof a violation of law or rules adopted pursuant to this title and
       seize evidence as needed for law enforcement. * * * Seizure of evidence
       of a crime does not preclude seizure ofthe property for forfeiture as
       authorized by law.

RCW 77.15.094 (emphasis added).

       The trial court placed its reliance on the 15 day limit ofRCW 77.15.070(2), noting

that the seiz'ure had occurred in November and that notice of forfeiture was not given

until the end of January.2 We think this approach ignores the totality ofthe legislation,

including the plain language of § 070 as well as the final sentence of § 094.

       Under the language of the final sentence of § 094, there can be seizures for

multiple purposes. That section also specifies the classes of items that can be seized for

evidence without a warrant.

       The language of the forfeiture statute, § 070, also designates the items that

can be seized and forfeited due to their use in the commission of an offense. Critically,

both subsections (1) and (2), are expressly limited to actions under this section.

RCW 77.15.070 (1), (2). The Revised Code of Washington codifies state legislation, in

accordance with legislative direction, by title, chapter, and section. See LAWS OF 1951,


        2 Respondents complain that DFW should not have been permitted to add evidence
to the record in its reconsideration motion. One piece of that evidence was the receipt for
the seized items; that document expressly says the materials were seized for evidentiary
purposes. The trial judge permitted the evidence, but we need not address the propriety
of that action since the forfeiture notice, put into the record by both parties on multiple
occasions, expressly notes that the November seizure was for evidentiary reasons. E.g.,
CP at 6,56.

                                             5

No. 31361-1-III
State v. 1999 Ford F350


ch.5. The final decimal places designate the section of the legislation. Id. at § 5. Thus,

the forfeiture provision is section 70 of chapter 15 of title 77. The directives of

RCW 77.15.070 (1) and (2}-defining what evidence can be seized for forfeiture and

when jurisdiction to forfeit arises-are expressly limited to that section of the revised

code.

        Thus, the critical language in the forfeiture statute is the first sentence of the

second subsection: "In the event of a seizure of property under this section, jurisdiction to

begin the forfeiture proceedings shall commence upon seizure." RCW 77.15.070(2)

(emphasis added). That seizure, in turn, requires the government to act within 15 days by

providing notice of the intent to forfeit. Id. (second sentence). By ignoring the language
                                                                                                    ,
                                                                                                    I
that makes seizures for forfeiture purposes the trigger for the timing of the forfeiture
                                                                                                    i
                                                                                                    I
process, the trial court failed to give effect to all of the language in the statute.

Whatcom County, 128 Wash. 2d at 546. An evidentiary seizure does not trigger the time
                                                                                                    I
limitations of the forfeiture statute; only a forfeiture seizure triggers the time limits.
                                                                                                    I
        Read together, the statutory scheme permits seizures of property for either             I   i
                                                                                                    I
evidentiary reasons (§ 094) or for forfeiture purposes (§ 070). Property seized for

evidentiary reasons can also be seized for purposes of forfeiture. RCW 77.15.094. While

authorizing seizures for multiple purposes, nothing in the statutory scheme requires that
                                                                                                I
                                                                                                i
                                                                                                I
                                                                                                    I
the seizures occur at the same time and nothing prohibits sequential seizure of property        I
for first one purpose and then for the next.                                                    I
                                                                                                {
                                                                                                i
                                                                                                ,
                                                6

No. 31361-1-111
State v. 1999 Ford F350


        DFW properly seized the truck and other items of potential evidentiary value

while the crime was being investigated. Once the DNA test confirmed that the blood in

the truck came from the illegally shot deer, it had reason to believe that the truck had

been used to facilitate the crime. The truck was then properly subject to forfeiture. This

was a proper investigative process and we know of no reason why DFW was required to

begin the forfeiture proceeding before it could ascertain the truck's use to transport the

deer.

        The trial court understandably was concerned that by sequentially seizing

property, the government could unreasonably deprive people of the use of their property

by prolonging proceedings. However, the remedy for unlawful seizure is a motion for

return of property rather than a hurried forfeiture process. CrR 2.3(e).

        Accordingly, we reverse the order of dismissal and remand this action for further

proceedings.




WE CONCUR:


                                                               -            ~)/;//
2;~41J>~tT ~-dLo/-L
        Siddoway, C.I.                                   Price, I.P.T.




                                             7